
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1445
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Rooney submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of July
		  17, 2010, as National Bladder Cancer Awareness
		  Day.
	
	
		Whereas it is estimated that nearly 71,000 new cases of
			 bladder cancer were diagnosed in 2009;
		Whereas bladder cancer has the highest recurrence rate of
			 any form of cancer;
		Whereas bladder cancer is nearly three times more likely
			 to occur in men than in women and is the fourth most common cancer diagnosed in
			 men;
		Whereas nearly 90 percent of people with bladder cancer
			 are over the age of 55;
		Whereas it is estimated that over 14,000 people in the
			 United States died from bladder cancer in 2009; and
		Whereas July 17, 2010, would be an appropriate date to
			 designate as “National Bladder Cancer Awareness Day”: Now, therefore, be
			 it
		
	
		That the House of Representatives supports
			 the designation of “National Bladder Cancer Awareness Day”.
		
